DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I claims 1-10 in the reply filed on 03/09/2022 is acknowledged.  The traversal is on the ground(s) that there would not be an undue burden to examine all groups per MPEP 803.  This is not found persuasive because the application is filed under 35 USC 371 which requires restriction when unit of invention is not present among groups in an application.  See MPEP823.  Applicant has not presented arguments that address the Office's conclusion that unity of invention is not present from the restriction/election requirement of 02/22/2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/09/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2016/0144550 of record) hereinafter Kumar in view of Montavoci et al. (US 7703484 of record) hereinafter Montavoci.
A method for simultaneously forming and filling a container from a preform with fluid while a finish of the container is connected to a nozzle of a forming and filling system ([0012]), the method comprising:
determining an effective fill area at an opening of the finish through which the fluid can pass while a stretch rod of the forming and filling system is seated within the opening (Fig 2: finish 32, handling ring 34, stretch rod 70; [0060]; there is naturally a fill area determined by the handling ring 34 and extended stretch rod 70 as depicted in Fig 2);
actuating a seal pin of the forming and filling system to open a nozzle passage of the nozzle to allow the fluid to flow through the nozzle passage and through the opening of the finish to simultaneously form the container from the preform and fill the container (Fig 4: seal pin 54, nozzle bore 52; [0057]);
increasing fill velocity of the fluid to the nozzle as the nozzle passage is opened ([0057]);
setting fill velocity of the fluid to a maximum fill velocity when the nozzle passage is opened such that an area of the nozzle passage is at least equal to the effective fill area at the opening of the finish (Fig 4; [0057]; max pressure (i.e., fill velocity) is achieved in Fig 4 when the fill piston 84 is driven to its extended position simultaneously with the nozzle passage at valve seat 62 having an are at least equal to the area of the opening at handling ring 34 of the finish 32); and
closing the seal pin to close the nozzle passage after the container is formed and filled (Fig 5; [0060]).
Kumar does not teach detecting a degree to which the nozzle passage is open;
In the same field of endeavor regarding blow moulding, Montavoci teaches a movable valve member coupled a sensor for detecting the position of a movable valve member to allow control of the fluid delivered to the container (col 3, ln 7-26).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method as taught by Kumar with the detecting of position the movable valve member as taught by Montavoci in order to allow control of the fluid delivered to the container.
Regarding claim 2, Kumar in view of Montavoci teaches the method of claim 1.
Kumar further teaches wherein determining the effective fill area at the opening of the finish includes: determining a difference between an inside diameter of the finish and an outside diameter of the stretch rod, the difference equal to the effective fill area (Fig 2; there is naturally a fill area determined by the handling ring 34 and extended stretch rod 70 as depicted in Fig 2).
Regarding claim 3, Kumar in view of Montavoci teaches the method of claim 1.
Montavoci further teaches wherein the degree to which the nozzle passage is open is detected by determining how far the seal pin has moved from a closed position to an open position (col 3, ln 7-26).
Regarding claim 6, Kumar in view of Montavoci teaches the method of claim 1.
Kumar further teaches initiating fluid flow to the nozzle before opening the nozzle passage ([0056]).
Regarding claim 10, Kumar in view of Montavoci teaches the method of claim 1.
Kumar further teaches closing the seal pin to close the nozzle passage after reducing the fill velocity to zero (Fig 4-5; [0060]; the seal pin 54 is closed after the finish 32 is formed and filled, i.e., fill velocity is zero).
Allowable Subject Matter
Claims 4-5 and 7-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, Kumar in view of Montavoci teaches the method of claim 3.
Kumar in view of Montavoci further comprising determining a distance that the seal pin has moved from the closed position to the open position when in the open position an area of the nozzle passage is equal to the effective fill area.
The remaining art of record does not teach the above limitations.  Therefore claim 4 is indicated for allowable subject matter.
Claim 5 is indicated for allowable subject matter at least due to dependency on claim 4.
Regarding claim 7, Kumar in view of Montavoci teaches the method of claim 1.
Kumar in view of Montavoci does not teach setting the fill velocity of the fluid to the maximum fill velocity after the seal pin has been actuated to make the area of the nozzle passage equal to the effective fill area at the opening of the 15finish.
The remaining art of record does not teach the above limitations.  Therefore claim 7 is indicated for allowable subject matter.
Claims 8-9 are indicated for allowable subject matter at least due to dependency on claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743